                                                                                  Clerk’s
                                                                                  Office
                                                                                  Filed Date:

                                                                                  05/18/2021

                                                                                  U.S.
                                                                                  DISTRICT
                                                                                  COURT
UNITED STATES DISTRICT COURT                                                      EASTERN
EASTERN DISTRICT OF NEW YORK                                                      DISTRICT
-------------------------------------------------------X                          OF NEW
UNITED STATES OF AMERICA,                                                         YORK
                                                                                  BROOKLY
                                                                                  N OFFICE
                                                           20 CR 0229 (SJ) (JO)

        -against-                                                   ORDER ADOPTING
                                                           REPORT AND
                                                           RECOMMENDATION
JAIRO FERREIRA,

                           Defendant.
-------------------------------------------------------X


JOHNSON, Senior District Judge:


        Presently before the Court is a Report and Recommendation

(“Report”) prepared by Magistrate Judge James Orenstein recommending

that the Court grant in part and deny in part Defendant Jairo Ferreira’s

motion to inspect grand jury materials. Familiarity with the Report is

assumed. Defendant Jairo Ferreira (“Defendant”) timely objected and the

government timely replied. (Dkt. Nos. 29 & 30). For the reasons stated herein,

this Court affirms and adopts the Report in its entirety.

        A district court judge may designate a magistrate judge to hear and

determine certain motions pending before the Court and to submit to the

Court proposed findings of fact and a recommendation as to the disposition

                                                 1
of the motion. See 28 U.S.C. § 636(b)(1). Within 14 days of service of the

recommendation, any party may file written objections to the magistrate

judge’s report. See id. Upon de novo review of those portions of the record to

which objections were made, the district court judge may affirm or reject the

recommendations. See id. “When a party makes only conclusory, or general

objections, or simply reiterates the original arguments,” however, “the Court

will review the report strictly for clear error.” Frankel v. City of New York, 2009

WL 465645, at *2 (E.D.N.Y. Feb. 25, 2009) (collecting cases); Nadolecki v. New

York State Dep’t of Taxation & Fin., 2011 WL2437481 at *1 (E.D.N.Y June 15,

2011). Defendant’s objections largely consist of the same arguments

previously made and considered by Judge Orenstein in advance of issuing

the Report. Because of this, the Court reviews for clear error.

       Defendant objects to the Report because he disagrees with Judge

Orenstein’s findings that Defendant’s access to records used to implement the

Court’s Master and Qualified Jury Wheels should be limited to some

demographic and residential data—i.e. data reflecting the county of

residence, zip code, and to the extent available, the race and age of the

individuals listed in the Master Jury Wheel. Defendant argues that he is

entitled access to all 23 categories of records he requests pursuant to the Fifth

and Sixth Amendments and the Jury Selection and Service Act (“JSSA”), 28

                                        2
U.S.C. §§ 1867(a) and (f). And that access to all 23 requests is “essential” to

determine whether he has a meritorious jury selection challenge. (Dkt. No.

14).

       The Supreme Court has found that “[§ 1867(f)] makes clear that a

litigant has essentially an unqualified right to inspect jury lists.” Test v. United

States, 420 U.S. 28, 30 (1975). The right to inspect is not, however, an “absolute

right of access to all materials relating to the grand jury selection.” United

States v. Gotti, No. S4 02 CR 743(RCC), 2004 WL 32858, at *11 (S.D.N.Y. Jan. 6,

2004) (collecting cases); United States v. Davis, No. 06 Cr. 911(LBS), 2009 WL

637164, at *16 (S.D.N.Y. Mar. 11, 2009) (“there is no absolute right of access to

all materials relating to the grand jury selection”).             “A defendant’s

unqualified right to records or papers encompasses only such data as [he]

needs to challenge the jury selection process.” United States v. Pirk, 281

F.Supp.3d 342, 344 (W.D.N.Y. 2017).

       Defendant seeks information to determine whether COVID-19 related

disruptions to the grand jury compromised his right to a jury selected from a

fair cross section of the community. The demographic and residential

information in the Master Jury Wheel selected by Judge Orenstein is sufficient

to do this. The residential and geographic data from the Master Jury Wheel

speak directly to its constitution, implementation, and composition. Which,

                                         3
